NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 17, 2013
                               Decided October 18, 2013

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐3687

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of
                                               Illinois, Eastern Division.
              v.
                                               No. 09 CR 578
JEFFREY ALAN LOWRANCE,
     Defendant‐Appellant.                      Charles R. Norgle,
                                               Judge.

                                       O R D E R

       For five years Jeffrey Lowrance ran a Ponzi scheme and convinced more than 400
investors to give him approximately $31 million to trade in foreign currencies. Most of
the trades were fictional, and about half of the investors’ funds were not returned.

       Lowrance pleaded guilty to one count each of wire fraud, 18 U.S.C. § 1343, and
money laundering, id. § 1956(a)(2). He was sentenced to 170 months’ imprisonment and
five years’ supervised release on each count, to run concurrently. Lowrance filed a
notice of appeal, but his appointed lawyer asserts that the appeal is frivolous and moves
No. 12‐3687                                                                             Page 2

to withdraw under Anders v. California, 386 U.S. 738 (1967). Lowrance opposes counsel’s
motion. See CIR. R. 51(b). We confine our review to the potential issues identified in
counsel’s facially adequate brief and Lowrance’s response. See United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).

       Lowrance has told counsel that he does not want his guilty pleas set aside, and
thus counsel appropriately omits discussion about the adequacy of the plea colloquy or
the voluntariness of the pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       In his Rule 51(b) response, Lowrance does not dispute telling counsel that he
stands by his guilty pleas. Lowrance contends, however, that counsel should be
asserting that his convictions are void because, he says, venue over his crimes lies
outside the Northern District of Illinois. Lowrance apparently believes that the
indictment fails to allege venue over either crime and that, consequently, he is “actually
innocent.” Both counts of conviction allege, however, that the crime was committed in
the Northern District of Illinois and elsewhere, and that allegation is adequate to allege
venue. See United States v. Knox, 540 F.3d 708, 713–14 (7th Cir. 2008); United States v.
Ringer, 300 F.3d 788, 790 (7th Cir. 2002). Moreover, because deficiencies in an indictment
are not jurisdictional, see United States v. Cotton, 535 U.S. 625, 629–31 (2002); United States
v. Perez, 673 F.3d 667, 670 (7th Cir. 2012), Lowrance’s guilty pleas waived any claim that
the indictment is defective, see United States v. Adigun, 703 F.3d 1014, 1018–19 (7th Cir.
2012). Like the validity of an indictment, a challenge to venue is waived by a guilty plea.
See Moore v. Olson, 368 F.3d 757, 759–60 (7th Cir. 2004); United States v. Brown, 583 F.2d
915, 918 (7th Cir. 1978). Thus, the appellate claims Lowrance proposes would be
frivolous.

        In her Anders submission, counsel explains that she has not identified any basis
to challenge the application of the sentencing guidelines, which resulted in an
uncontested imprisonment range of 151 to 188 months. Neither has counsel identified
any possible basis to contend that the district court committed a procedural error
during the sentencing hearing, and accordingly the lawyer focuses on whether
Lowrance could challenge the reasonableness of his prison sentence. The 170‐month
term the court imposed falls squarely within the guidelines imprisonment range and is
presumed reasonable on appeal. See Rita v. United States, 551 U.S. 338, 352 (2007); United
States v. Boroczk, 705 F.3d 616, 623 (7th Cir. 2013). Counsel concludes there is no reason
to upset this presumption, and we agree.
No. 12‐3687                                                                              Page 3

       What counsel has not noticed, however, is the length of time Lowrance will be on
supervised release after imprisonment. Violations of §§ 1343 and 1956(a)(2) are
punishable by up to 20 years imprisonment. (The exception, not applicable here, is wire
fraud affecting a financial institution or involving funds authorized for disaster relief; in
those instances the maximum penalty is 30 years. 18 U.S.C. § 1343.) Lowrance was
correctly informed in his plea agreement and again during the plea colloquy that he
faced up to 20 years on each count, and yet the probation officer—later joined by the
lawyers for both parties—misadvised the district court that these crimes are Class B
felonies when, in fact, they are Class C felonies. 18 U.S.C. § 3559(a)(2), (3). The parties’
shared misunderstanding also led them to misadvise the court that on each count
Lowrance could be given up to five years of supervised release instead of three. See id.
§§ 3559(a)(3); 3583(b)(2); United States v. Showalter, 933 F.2d 573, 574 (7th Cir. 1991). The
five‐year terms imposed by the district court exceed the statutory maximum. And
though in the Anders context we typically order briefing before correcting even plain
errors, see United States v. Gutierrez‐Ceja, 711 F.3d 780, 784 (7th Cir. 2013); United States v.
Eskridge, 445 F.3d 930, 935 (7th Cir. 2006), we may dispense with briefing if the error is
patent and the lawyer’s Anders submission otherwise demonstrates that other potential
issues would be frivolous. United States v. Zamudio, 718 F.3d 989, 991 (7th Cir. 2013);
Gutierrez‐Ceja, 711 F.3d at 783–84. That is true in this case. Accordingly, we MODIFY the
judgment by reducing the terms of supervised release from five years to three and, with
that change, GRANT counsel’s motion to withdraw and DISMISS the appeal.